Exhibit 10.2

 

BIOCRYST PHARMACEUTICALS, INC.
INDUCEMENT EQUITY INCENTIVE PLAN
(AS AMENDED AND RESTATED AS OF FEBRUARY 7, 2020)

 

 

Article One
GENERAL PROVISIONS



 

I.                   PURPOSES OF THE PLAN

 

A.                This Inducement Equity Incentive Plan (as amended and
restated, the “Plan”) is intended to promote the interests of BioCryst
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), by providing a
method whereby certain equity awards may be granted to prospective employees of
the Company and its subsidiaries. The Plan is not subject to the approval of the
Company’s stockholders and may only be used for equity incentive grants that
qualify as “inducement grants” under Listing Rule 5635(c)(4) of the corporate
governance rules of the Nasdaq Stock Market (the “Nasdaq Inducement Exception”).

 

B.                 The Plan allows for the grant of awards with respect to a
total of 3,200,000 shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”).

 

C.                 The Plan was approved and adopted by the Company’s Board of
Directors (the “Board”) effective on February 7, 2020 in order to increase by
1,700,000 the number of shares of Common Stock available for issuance under the
Plan.

 

II.                ADMINISTRATION OF THE PLAN

 

A.                The Plan shall be administered by the Committee who shall be
the Compensation Committee of the Company’s Board of Directors (the “Board”) or,
in the absence of a Compensation Committee, a properly constituted committee in
compliance with the Nasdaq Inducement Exception (the administrator is referred
to herein as the “Committee” or the “Plan Administrator”). Any power of the
Committee may also be exercised by the Board, except to the extent that the
grant or exercise of such authority would cause any Award or transaction to
become subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Securities Exchange Act of 1934. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. The Committee may delegate any or all
aspects of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any subsidiary or affiliate, and/or to one or more
agents.

 



 





 

 

B.                 Subject to the express provisions of this Plan, the Committee
shall be authorized and empowered to do all things that it determines to be
necessary or appropriate in connection with the administration of this Plan,
including, without limitation: (i) to prescribe, amend and rescind rules and
regulations relating to this Plan and to define terms not otherwise defined
herein; (ii) to determine which persons are grantees, to which of such grantees,
if any, awards shall be granted hereunder and the timing of any such awards;
(iii) to grant awards to grantees and determine the terms and conditions
thereof, including the number of shares of Common Stock subject to awards and
the exercise or purchase price of such shares and the circumstances under which
awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events
(including events which constitute a Change in Control), or other factors; (iv)
to establish and verify the extent of satisfaction of any performance goals or
other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any award; (v) to prescribe and amend the terms of the
agreements or other documents evidencing awards made under this Plan (which need
not be identical) and the terms of or form of any document or notice required to
be delivered to the Company by grantees under this Plan; (vi) to determine the
extent to which adjustments are required pursuant to Article One; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan and
the terms and conditions of any award granted hereunder, and to make exceptions
to any such provisions for the benefit of the Company; (viii) to approve
corrections in the documentation or administration of any award; and (ix) to
make all other determinations deemed necessary or advisable for the
administration of this Plan.

 

C.                 All decisions, determinations and interpretations by the
Committee regarding the Plan, any rules and regulations under the Plan and the
terms and conditions of or operation of any Award granted hereunder, shall be
final and binding on all grantees, beneficiaries, heirs, assigns or other
persons holding or claiming rights under the Plan or any Award. The Committee
shall consider such factors as it deems relevant, in its sole and absolute
discretion, to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any officer or
other employee of the Company and such attorneys, consultants and accountants as
it may select.

 

III.             ELIGIBILITY

 

A.                The persons eligible to participate in the Plan are
prospective employees of the Company and its subsidiaries. For the avoidance of
doubt, grants promised to such individuals prior to their commencement of
employment may be granted following such commencement to the extent permitted
under the Nasdaq Inducement Exception.

 

B.                 The Plan Administrator shall, within the scope of its
administrative jurisdiction under the Plan, have full power and authority to
determine the eligible persons to receive grants under the Plan and, subject to
the Plan, the terms of those grants.

 

IV.             STOCK SUBJECT TO THE PLAN

 

A.                Shares of the Company’s Common Stock shall be available for
issuance under the Plan and shall be drawn from either the Company’s authorized
but unissued shares of Common Stock or from reacquired shares of Common Stock,
including shares repurchased by the Company on the open market.

 

B.                 Should an outstanding option under this Plan expire or
terminate for any reason prior to exercise in full, the shares subject to the
portion of the option not so exercised shall be available for subsequent option
grant or direct stock issuances or RSUs under the Plan. Unvested shares issued
under the Plan and subsequently repurchased by the Company, at the original
issue price paid per share, pursuant to the Company’s repurchase rights under
the Plan, or shares underlying terminated RSUs, shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for reissuance through one or more subsequent option
grants or direct stock issuances or RSUs under the Plan. However, shares subject
to an award under the Plan may not again be made available for issuance under
the Plan if such shares are: (i) shares used to pay the exercise price of an
option, (ii) shares delivered to or withheld by the Company to pay the
withholding taxes related an award, or (iii) shares repurchased on the open
market with the proceeds of an option exercise.

 



2

 

 

C.                 In the event any change is made to the Common Stock issuable
under the Plan by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the number and/or class of securities
and price per share in effect under each outstanding option under the Plan, and
(iii) the number and/or class of securities in effect under each outstanding
direct stock issuance and RSU under the Plan. The purpose of such adjustments
shall be to preclude the enlargement or dilution of rights and benefits under
the Plan.

 

D.                The fair market value per share of Common Stock on any
relevant date under the Plan shall be determined in accordance with the
following provisions:

 

(i)       If the Common Stock is not at the time listed or admitted to trading
on any national securities exchange but is traded in the over-the-counter
market, the fair market value shall be the mean between the highest bid and
lowest asked prices (or, if such information is available, the closing selling
price) per share of Common Stock on the date in question in the over-the-counter
market, as such prices are reported by the National Association of Securities
Dealers through the Nasdaq National Market, the Nasdaq Global Select Market or
any successor system. If there are no reported bid and asked prices (or closing
selling price) for the Common Stock on the date in question, then the mean
between the highest bid price and lowest asked price (or the closing selling
price) on the last preceding date for which such quotations exist shall be
determinative of fair market value.

 

(ii)       If the Common Stock is at the time listed or admitted to trading on
any national securities exchange, then the fair market value shall be the
closing selling price per share of Common Stock on the date in question on the
securities exchange determined by the Plan Administrator to be the primary
market for the Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange. If there is no reported sale of Common
Stock on the exchange on the date in question, then the fair market value shall
be the closing selling price on the exchange on the last preceding date for
which such quotation exists.

 

(iii)       If the Common Stock is at the time neither listed nor admitted to
trading on any securities exchange nor traded in the over-the-counter market,
then the fair market value shall be determined by the Plan Administrator after
taking into account such factors as the Plan Administrator shall deem
appropriate.

 



3

 

 

V.       MINIMUM VESTING PERIOD

 

Notwithstanding any other provision of this Plan to the contrary, in no event
shall any award granted pursuant to this Plan vest prior to the twelve
(12)-month anniversary of the date of grant, other than in connection with the
grantee’s death or permanent disability or, to the extent permitted hereunder,
in connection with a Change in Control (provided that this limitation shall not
apply with respect to up to five percent (5%) of the shares of Common Stock
available for issuance under this Plan). The minimum vesting period set forth in
this Section VI may not be waived or superseded by any provision in an award or
other agreement.

 

VI.       MINIMUM HOLDING PERIOD

 

All shares of Common Stock issued under this Plan shall be subject to a minimum
holding period of twelve (12) months (or, if later, when the requirements under
the Company’s share ownership guidelines are satisfied), provided that nothing
in this Section shall prohibit the disposition of Common Stock in connection
with a Change in Control.

 

Article Two
DISCRETIONARY OPTION GRANT PROGRAM

 

 

I.                   TERMS AND CONDITIONS OF OPTIONS

 

Options granted pursuant to this Article Two shall be authorized by action of
the Plan Administrator and shall be non-statutory options. Each option granted
shall be evidenced by one or more instruments in the form approved by the Plan
Administrator. Each such instrument shall, however, comply with the terms and
conditions specified below.

 

A.                Option Price.

 

1.                  The option price per share shall be fixed by the Plan
Administrator. In no event, however, shall the option price per share be less
than one hundred percent (100%) of the fair market value per share of Common
Stock on the date of the option grant.

 

2.                  The option price shall become immediately due upon exercise
of the option and shall, subject to the provisions of Section II of this Article
Two and the instrument evidencing the grant, be payable through one of the
following methods (or a combination thereof):

 

(i)       full payment in cash or check drawn to the Company’s order;

 

(ii)       full payment in shares of Common Stock held by the optionee for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and valued at fair market value on the Exercise
Date (as such term is defined below);

 



4

 

 

(iii)       full payment through a combination of shares of Common Stock held by
the optionee for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes and valued at fair market
value on the Exercise Date and cash or cash equivalent;

 

(iv)       full payment through a “net settlement” procedure pursuant to which
the Company shall withhold shares of Common Stock issuable in connection with
the exercise of the option with a fair market value equal to the exercise price
and, if elected by the optionee, all applicable Federal and State income and
employment taxes required to be withheld by the Company in connection with such
exercise;

 

(v)       full payment through a broker-dealer sale and remittance procedure
pursuant to which the optionee (I) shall provide irrevocable written
instructions to a designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate option price
payable for the purchased shares plus all applicable Federal and State income
and employment taxes required to be withheld by the Company in connection with
such purchase and (II) shall provide written directives to the Company to
deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale transaction; or

 

(vi)       such other method as permitted by the Plan Administrator.

 

For purposes of this subparagraph 2, the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Company. Except
to the extent the sale and remittance procedure is utilized in connection with
the exercise of the option, payment of the option price for the purchased shares
must accompany such notice.

 

B.                 Term and Exercise of Options.

 

Each option granted under this Article Two shall be exercisable at such time or
times, during such period, and for such number of shares as shall be determined
by the Plan Administrator and set forth in the instrument evidencing the option
grant. No such option, however, shall have a maximum term in excess of ten (10)
years from the grant date. During the lifetime of the optionee, the option shall
be exercisable only by the optionee and shall not be assignable or transferable
by the optionee except for a transfer of the option by will or by the laws of
descent and distribution following the optionee’s death. However, the Plan
Administrator shall have the discretion to provide that an option may, in
connection with the optionee’s estate plan, be assigned in whole or in part
during the optionee’s lifetime either as (i) as a gift to one or more members of
optionee’s immediate family, to a trust in which optionee and/or one or more
such family members hold more than fifty percent (50%) of the beneficial
interest or an entity in which more than fifty percent (50%) of the voting
interests are owned by optionee and/or one or more such family members, or (ii)
pursuant to a domestic relations order. The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.

 



5

 

 

C.                 Termination of Service.

 

1.                  Except to the extent otherwise provided pursuant to an
applicable award agreement, the following provisions shall govern the exercise
period applicable to any options held by the optionee at the time of cessation
of Service or death.

 

(i)       Should the optionee cease to remain in Service for any reason other
than death or permanent disability, then the period for which each outstanding
option held by such optionee is to remain exercisable shall be limited to the
three (3)-month period following the date of such cessation of Service. However,
should optionee die during the three (3)-month period following his or her
cessation of Service, the personal representative of the optionee’s estate or
the person or persons to whom the option is transferred pursuant to the
optionee’s will or in accordance with the laws of descent and distribution shall
have a twelve (12)-month period following the date of the optionee’s death
during which to exercise such option.

 

(ii)       In the event such Service terminates by reason of permanent
disability (as defined in Section 22(e)(3) of the Internal Revenue Code), then
the period for which each outstanding option held by the optionee is to remain
exercisable shall be limited to the twelve (12)-month period following the date
of such cessation of Service.

 

(iii)       Should the optionee, after completing five (5) full years of
Service, die while in Service, then the exercisability of each of his or her
outstanding options shall automatically accelerate so that each such option
shall become fully exercisable with respect to the total number of shares of
Common Stock at the time subject to such option and may be exercised for all or
any portion of such shares. The personal representative of the optionee’s estate
or the person or persons to whom the option is transferred pursuant to the
optionee’s will or in accordance with the laws of descent and distribution shall
have a twelve (12)-month period following the date of the optionee’s death
during which to exercise such option.

 

(iv)       In the event such Service terminates by reason of death prior to the
optionee obtaining five (5) full years of Service, then the period for which
each outstanding vested option held by the optionee at the time of death shall
be exercisable by the optionee’s estate or the person or persons to whom the
option is transferred pursuant to the optionee’s will shall be limited to the
twelve (12)-month period following the date of the optionee’s death.

 

(v)       Under no circumstances, however, shall any such option be exercisable
after the specified expiration date of the option term.

 

(vi)       Each such option shall, during such limited exercise period, be
exercisable for any or all of the shares for which the option is exercisable on
the date of the optionee’s cessation of Service. Upon the expiration of such
limited exercise period or (if earlier) upon the expiration of the option term,
the option shall terminate and cease to be exercisable. However, each
outstanding option shall immediately terminate and cease to remain outstanding,
at the time of the optionee’s cessation of Service, with respect to any shares
for which the option is not otherwise at that time exercisable or in which the
optionee is not otherwise vested.

 



6

 

 

(vii)       Should (i) the optionee’s Service be terminated for misconduct
(including, but not limited to, any act of dishonesty, willful misconduct, fraud
or embezzlement) or (ii) the optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Company or its parent or
subsidiary corporations, then in any such event all outstanding options held by
the optionee under this Article Two shall terminate immediately and cease to be
exercisable.

 

2.                  The Plan Administrator shall have complete discretion,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to permit one or more options held by the optionee
under this Article Two to be exercised, during the limited period of
exercisability provided under subparagraph 1 above, not only with respect to the
number of shares for which each such option is exercisable at the time of the
optionee’s cessation of Service but also with respect to one or more subsequent
installments of purchasable shares for which the option would otherwise have
become exercisable had such cessation of Service not occurred.

 

3.                  For purposes of the foregoing provisions of this Section I.C
(and for all other purposes under the Plan):

 

(i)       The optionee shall be deemed to remain in the Service of the Company
for so long as such individual renders services on a periodic basis to the
Company (or any parent or subsidiary corporation) in the capacity of an
Employee, a non-employee member of the board of directors or an independent
consultant or advisor, unless the agreement evidencing the applicable option
grant specifically states otherwise.

 

(ii)       The optionee shall be considered to be an Employee for so long as
such individual remains in the employ of the Company or one or more of its
parent or subsidiary corporations, subject to the control and direction of the
employer entity not only as to the work to be performed but also as to the
manner and method of performance.

 

D.                Stockholder Rights.

 

An optionee shall have no stockholder rights with respect to any shares covered
by the option until such individual shall have exercised the option and paid the
option price for the purchased shares. Without limitation, an optionee shall not
have any right to receive dividends with respect to unexercised options.

 

E.                 No Repricing.

 

No option may be repriced, regranted through cancellation, including
cancellation in exchange for cash or other awards, or otherwise amended to
reduce its option price (other than with respect to adjustments made in
connection with a transaction or other change in the Company’s capitalization as
permitted under this Plan) without the approval of the stockholders of the
Company.

 



7

 

 

II.                CORPORATE TRANSACTIONS/CHANGES IN CONTROL

 

A.                In the event of any of the following stockholder-approved
transactions (a “Corporate Transaction”):

 

(1)       a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State of the Company’s incorporation,

 

(2)       the sale, transfer or other disposition of all or substantially all of
the assets of the Company in liquidation or dissolution of the Company, or

 

(3)       any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from the persons holding those securities immediately prior
to such merger.

 

B.                 Immediately after the consummation of the Corporate
Transaction, all outstanding options under this Article Two shall fully vest,
terminate and cease to be outstanding, except to the extent continued or assumed
(as applicable) by the Company or the successor corporation or its parent
company. The Plan Administrator shall have complete discretion to provide, on
such terms and conditions as it sees fit, for a cash payment to be made to any
optionee on account of any option terminated in accordance with this paragraph,
in an amount equal to the excess (if any) of (A) the fair market value of the
shares subject to the option as of the date of the Corporate Transaction, over
(B) the aggregate exercise price of the option.

 

C.                 Each outstanding option under this Article Two which is
assumed in connection with the Corporate Transaction or is otherwise to continue
in effect shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply and pertain to the number and class of securities which
would have been issued to the option holder, in consummation of such Corporate
Transaction, had such person exercised the option immediately prior to such
Corporate Transaction. Appropriate adjustments shall also be made to the option
price payable per share, provided the aggregate option price payable for such
securities shall remain the same. In addition, the class and number of
securities available for issuance under the Plan following the consummation of
the Corporate Transaction shall be appropriately adjusted. Any such options that
are so continued or assumed in connection with a Corporate Transaction shall be
treated as follows: if the grantee’s employment is terminated by the Company
without Cause or the grantee resigns due to a Constructive Termination, in
either case within the ninety (90) day period preceding or the two (2) year
period following the Corporate Transaction, the exercisability of such option
shall automatically accelerate, and the Company’s outstanding repurchase rights
under this Article Two shall immediately terminate; provided, however, that if
the Company, the acquiror or successor refuses to continue (or, as applicable,
assume) the option in connection with the Corporate Transaction, the
exercisability of such option under this Article Two shall automatically
accelerate, and the Company’s outstanding repurchase rights under this Article
Two shall immediately terminate upon the occurrence of such Corporate
Transaction.

 



8

 

 

D.                The grant of options under this Article Two shall in no way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

E.                 In the event of a Change in Control, options shall be treated
as follows: if the grantee’s employment is terminated by the Company without
Cause or the grantee resigns due to a Constructive Termination, in either case
within the ninety (90) day period preceding or the two (2) year period following
the Change in Control, the exercisability of such option shall automatically
accelerate, and the Company’s outstanding repurchase rights under this Article
Two shall immediately terminate; provided, however, that if the acquiror or
successor refuses to assume the option in connection with the Change in Control,
the exercisability of such option under this Article Two shall automatically
accelerate, and the Company’s outstanding repurchase rights under this Article
Two shall immediately terminate upon the occurrence of such Change in Control.
In the event that the acquiror or successor refuses to assume the option in
connection with the Change in Control, the Plan Administrator shall have
complete discretion to provide, on such terms and conditions as it sees fit, for
a cash payment to be made to any optionee on account of any option terminated in
accordance with this paragraph, in an amount equal to the excess (if any) of (A)
the fair market value of the shares subject to the option as of the date of the
Change in Control, over (B) the aggregate exercise price of the option.

 

F.                  For purposes of this Section II (and for all other purposes
under the Plan), a Change in Control shall be deemed to occur in the event:

 

(1)       any person or related group of persons (other than the Company or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders; or

 

(2)       there is a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least two-thirds of the Board members described in
clause (A) who were still in office at the time such election or nomination was
approved by the Board.

 

G.                All options accelerated in connection with the Corporate
Transaction or Change in Control (either at the time of the Corporate
Transaction or Change in Control or as otherwise provided in this Section II)
shall remain fully exercisable until the expiration or sooner termination of the
option term.

 



9

 

 

H.                For purposes of this Plan:

 

1.                  “Cause” means, unless otherwise provided in the applicable
award agreement, the Company’s termination of the grantee’s employment for any
of the following reasons: (i) failure or refusal to comply in any material
respect with lawful policies, standards or regulations of Company; (ii) a
violation of a federal or state law or regulation applicable to the business of
the Company; (iii) conviction or plea of no contest to a felony under the laws
of the United States or any State; (iv) fraud or misappropriation of property
belonging to the Company or its affiliates; (v) a breach in any material respect
of the terms of any confidentiality, invention assignment or proprietary
information agreement with the Company or with a former employer, (vi) failure
to satisfactorily perform the grantee’s duties after having received written
notice of such failure and at least thirty (30) days to cure such failure, or
(vii) misconduct or gross negligence in connection with the performance of the
grantee’s duties.

 

2.                  “Constructive Termination” means, unless otherwise provided
in the applicable award agreement, the grantee’s resignation of employment with
the Company within ninety (90) days of the occurrence of any of the following:
(i) a material reduction in the grantee’s responsibilities; (ii) a material
reduction in the grantee’s base salary; or (iii) a relocation of the grantee’s
principal office to a location more than 50 miles from the location of the
grantee’s existing principal office.

 

III.             EXTENSION OF EXERCISE PERIOD

 

The Plan Administrator shall have full power and authority, exercisable either
at the time the option is granted or at any time while the option remains
outstanding, to extend the period of time for which any option granted under
this Article Two is to remain exercisable following the optionee’s cessation of
Service or death from the limited period in effect under Section I.C.1 of
Article Two to such greater period of time as the Plan Administrator shall deem
appropriate; provided, however, that in no event shall such option be
exercisable after the specified expiration date of the option term.

 

Article Three
STOCK ISSUANCE PROGRAM

 

I.                   STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to restricted stock units (“RSUs”), which
are awards granted to eligible employees that entitle them to shares of Common
Stock (or cash in lieu thereof) in the future following the satisfaction of
vesting conditions imposed by the Plan Administrator.

 

A.                Vesting Provisions.

 

1.                  The Plan Administrator may issue shares of Common Stock
under the Stock Issuance Program which are to vest in one or more installments
over the grantee's period of Service or upon attainment of specified performance
objectives. Alternatively, the Plan Administrator may issue RSUs under the Stock
Issuance Program which shall entitle the recipient to receive a specified number
of shares of Common Stock upon the attainment of one or more Service and/or
performance goals established by the Plan Administrator. Upon the attainment of
such Service and/or performance goals, fully-vested shares of Common Stock shall
be issued in satisfaction of those RSUs.

 



10

 

 

2.                  Any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) issued by
reason of any stock dividend, stock split, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, shall be issued
or set aside with respect to the shares of unvested Common Stock granted to a
grantee or subject to a grantee’s RSUs, subject to (i) the same vesting
requirements applicable to the grantee's unvested shares of Common Stock or
RSUs, and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.

 

3.                  The grantee shall have full stockholder rights with respect
to any shares of Common Stock issued to the grantee under the Stock Issuance
Program, whether or not the grantee's interest in those shares is vested, except
that the grantee shall not have dividend rights with respect to such shares
prior to the vesting of such shares. However, the Plan Administrator may provide
for a grantee to receive one or more dividend equivalents with respect to such
shares, entitling the grantee to all regular cash dividends payable on such
shares of Common Stock, which amounts shall be (i) subject to the same vesting
requirements applicable to the shares of Common Stock granted hereunder, and
(ii) payable upon vesting of the shares to which such dividend equivalents
relate.

 

4.                  The grantee shall not have any stockholder rights with
respect to any shares of Common Stock subject to an RSU. However, the Plan
Administrator may provide for a grantee to receive one or more dividend
equivalents with respect to such shares, entitling the grantee to all regular
cash dividends payable on the shares of Common Stock underlying the RSU, which
amounts shall be (i) subject to the same vesting requirements applicable to the
shares of Common Stock underlying the RSU, and (ii) payable upon issuance of the
shares to which such dividend equivalents relate.

 

5.                  Should the grantee cease to remain in Service while holding
one or more unvested shares of Common Stock issued under the Stock Issuance
Program or should the performance objectives not be attained with respect to one
or more such unvested shares of Common Stock, then those shares shall be
immediately surrendered to the Company for cancellation, and the grantee shall
have no further stockholder rights with respect to those shares. To the extent
the surrendered shares were previously issued to the grantee for consideration
paid in cash, the Company shall repay to the grantee the cash consideration paid
for the surrendered shares.

 



11

 

 

6.                  Except as prohibited by the last sentence of paragraph 1
above, the Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the grantee’s Service or the
non-attainment of the performance objectives applicable to those shares. Such
waiver shall result in the immediate vesting of the grantee's interest in the
shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the grantee's cessation of Service
or the attainment or non-attainment of the applicable performance objectives.

 

7.                  Outstanding RSUs under the Stock Issuance Program shall
automatically terminate, and no shares of Common Stock shall actually be issued
in satisfaction of those awards, if the Service and/or performance goals
established for such awards are not attained. The Plan Administrator, however,
shall, except as prohibited by the last sentence of paragraph 1 above, have the
discretionary authority to issue shares of Common Stock in satisfaction of one
or more outstanding RSUs as to which the designated Service and/or performance
goals are not attained. Such authority may be exercised at any time, whether
before or after the grantee's cessation of Service or the attainment or
non-attainment of the applicable performance objectives.

 

II.                CORPORATE TRANSACTION/CHANGE IN CONTROL

 

A.                Each award which is assigned in connection with (or is
otherwise to continue in effect after) a Corporate Transaction shall be
appropriately adjusted such that it shall apply and pertain to the number and
class of securities issued to the grantee in consummation of the Corporate
Transaction with respect to the shares granted to grantee under this Article
Three.

 

B.                 In the event of a Change in Control, shares of restricted
stock and RSUs shall be treated as follows: if the grantee’s employment is
terminated by the Company without Cause or the grantee resigns due to a
Constructive Termination, in either case within the ninety (90) day period
preceding or the two (2) year period following the Change in Control, the
vesting of such restricted stock and RSUs shall automatically accelerate (and
all of the shares of Common Stock subject to such RSUs shall be issued to
grantees), and the Company’s outstanding repurchase rights under this Article
Three shall immediately terminate; provided, however, that if the acquiror or
successor refuses to assume the shares of restricted stock or RSUs or substitute
an award of equivalent value (as determined by the Committee in its discretion)
in connection with the Change in Control, the vesting of such restricted stock
or RSUs under this Article Three shall automatically accelerate (and all of the
shares of Common Stock subject to such RSUs shall be issued to grantees). To the
extent any shares of restricted stock or RSUs vest in whole or in part based on
the achievement of performance criteria, the amount that shall vest in
accordance with the proviso to clause (2) of the immediately-preceding sentence
shall vest based on the higher of actual performance goal attainment through the
date of the Change in Control or a prorated amount using target performance and
based on the time elapsed in the performance period as of the date of the Change
in Control.

 

III.             STOCKHOLDER RIGHTS

 

A.                Individuals who are granted shares of Common Stock pursuant to
this Article Three shall be the owners of such shares for all purposes while
holding such Common Stock, and may exercise full voting rights with respect to
those shares at all times while held by the individuals. Individuals who have
been granted RSUs shall have no voting rights with respect to Common Stock
underlying RSUs unless and until such Common Stock is reflected as issued and
outstanding shares on the Company’s stock ledger.

 



12

 

 

B.                 Individuals who are granted shares of Common Stock pursuant
to this Article Three shall not have dividend rights with respect to such shares
prior to the vesting of such shares. However, the Plan Administrator may provide
for a grantee to receive one or more dividend equivalents with respect to such
shares, entitling the grantee to all regular cash dividends payable on such
shares of Common Stock, which amounts shall be (i) subject to the same vesting
requirements applicable to the shares of Common Stock granted hereunder, and
(ii) payable upon vesting of the shares to which such dividend equivalents
relate.

 

IV.             SHARE ESCROW / LEGENDS

 

Unvested shares may, in the Plan Administrator's discretion, be held in escrow
by the Company until the grantee's interest in such shares vests or may be
issued directly to the grantee with restrictive legends on the certificates
evidencing those unvested shares.

 

Article Four
MISCELLANEOUS

 

I.                   AMENDMENT OF THE PLAN

 

The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects whatsoever. However, no such amendment or
modification shall materially adversely affect any option previously granted
under the Plan without the consent of the holder of such option.

 

II.                TAX WITHHOLDING

 

A.                The Company’s obligation to deliver shares upon the exercise
of stock options or upon the grant or vesting of direct stock issuances or RSUs
under the Plan shall be subject to the satisfaction of all applicable Federal,
State, non-U.S. and local income and employment tax withholding requirements.

 

B.                 Holders of outstanding options or stock issuances and RSUs
under the Plan may elect to have the Company withhold, from the shares of Common
Stock otherwise issuable upon the exercise or vesting of such awards, a whole
number of such shares with an aggregate fair market value equal to the minimum
amount necessary to satisfy the Federal, State and local income and employment
tax withholdings (the “Taxes”) incurred in connection with the acquisition or
vesting of such shares. In lieu of such direct withholding, one or more grantees
may also be granted the right to deliver whole shares of Common Stock to the
Company in satisfaction of such Taxes. Any withheld or delivered shares shall be
valued at their fair market value on the applicable determination date for such
Taxes.

 



13

 

 

III.             EFFECTIVE DATE AND TERM OF PLAN

 

The Plan shall be effective on the date specified in the Board of Directors
resolution adopting the Plan.

 

IV.             USE OF PROCEEDS

 

Any cash proceeds received by the Company from the sale of shares pursuant to
options or stock issuances granted under the Plan shall be used for general
corporate purposes.

 

V.                REGULATORY APPROVALS

 

A.                The implementation of the Plan, the granting of any option
hereunder, and the issuance of stock (i) upon the exercise or surrender of any
option or (ii) under the Stock Issuance Program shall be subject to the
procurement by the Company of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the options granted under it and
the stock issued pursuant to it.

 

B.                 No shares of Common Stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of Federal and state securities laws, including (to
the extent required) the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable under the Plan, and all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, the Nasdaq Global Select Market or any successor system, if applicable)
on which Common Stock is then trading.

 

VI.             NO EMPLOYMENT/SERVICE RIGHTS

 

Neither the action of the Company in establishing or restating the Plan, nor any
action taken by the Plan Administrator hereunder, nor any provision of the Plan
shall be construed so as to grant any individual the right to remain in the
employ or service of the Company (or any parent or subsidiary corporation) for
any period of specific duration, and the Company (or any parent or subsidiary
corporation retaining the services of such individual) may terminate such
individual’s employment or service at any time and for any reason, with or
without cause.

 

VII.          MISCELLANEOUS PROVISIONS

 

A.                Except to the extent otherwise expressly provided in the Plan,
the right to acquire Common Stock or other awards under the Plan may not be
assigned, encumbered or otherwise transferred by any grantee.

 

B.                 Awards issued under the Plan shall be subject to any clawback
policy of the Company as in effect from time-to-time.

 

C.                 The provisions of the Plan relating to the exercise of
options and the issuance and/or vesting of shares shall be governed by the laws
of the State of Delaware without resort to that state’s conflict-of-laws
provisions, as such laws are applied to contracts entered into and performed in
such State.

 



14

 

 

D.                The Plan is intended to be an unfunded plan. Grantees are and
shall at all times be general creditors of the Company with respect to their
awards. If the Committee or the Company chooses to set aside funds in a trust or
otherwise for the payment of awards under the Plan, such funds shall at all
times be subject to the claims of the creditors of the Company in the event of
its bankruptcy or insolvency.

 

E.                 Awards granted under the Plan to residents of countries other
than the United States may be subject to terms and conditions in addition to
and/or different from those specified herein, which such terms and conditions
shall be set forth in an Appendix to the Plan. Any terms in such Appendix that
conflict with Articles One through Four of the Plan shall apply in lieu thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 



